      Case 6:20-cv-00661-MK       Document 1      Filed 04/21/20    Page 1 of 14




Ray D. Hacke, OSB #173647
PACIFIC   JUSTICE INSTITUTE
1850 45th Ave. NE, Suite 33
Salem, OR 97305
(503) 917-4409 Phone
(916) 857-6902 Facsimile
Attorneys for Plaintiff
COLES VALLEY CHURCH


                        UNITED STATES DISTRICT COURT
                    IN AND FOR THE DISTRICT OF OREGON
                                  EUGENE DIVISION

COLES VALLEY CHURCH, A Non-                     Case No.:
Profit Corporation, and JAMES
MATTHEW ROYSTON,                                COMPLAINT FOR
                                                DECLARATORY AND
                               Plaintiffs,      INJUNCTIVE RELIEF FOR
                                                VIOLATION OF RELIGIOUS
v.                                              LAND USE &
                                                INSTITUTIONALIZED PERSONS
                                                ACT [42 U.S.C. § 2000cc et seq.]
OREGON LAND USE BOARD OF
APPEALS, An Oregon State
Administrative Agency; COUNTY OF
DOUGLAS, A Public Body; and DOES
1 THROUGH 50, Inclusive,

                             Defendants

       Plaintiffs COLES VALLEY CHURCH (“CVC”) and JAMES MATTHEW
ROYSTON (“ROYSTON,” and collectively with CVC “Plaintiffs”) hereby alleges
as follows:
                                        PARTIES
       1.     Plaintiff CVC is, and at all times herein was, a non-profit corporation
incorporated under the laws of the state of Oregon that operates a church in the
state of Oregon.

_____________________________________________________________________________________________
                                           Complaint
                                              1
      Case 6:20-cv-00661-MK           Document 1        Filed 04/21/20      Page 2 of 14




        2.      Plaintiff ROYSTON is, and at all times herein was, a U.S. citizen, a
resident of the state of Oregon, and the sole pastor of CVC.
        3.      Defendant OREGON LAND USE BOARD OF APPEALS (“LUBA,”
and collectively with COUNTY “Defendants”) is an Oregon state administrative
agency whose existence and authority to act have been granted by the Oregon state
legislature. See Or. Rev. Stats. § 197.810.1
        4.      Defendant COUNTY OF DOUGLAS (“COUNTY”) is, and at all
times herein was, a public body as defined in ORS §§ 30.260(4)(b) and 174.109.
        5.      The true names and capacities of Defendants DOES 1 THROUGH 50
(collectively the “DOES”), inclusive, are unknown to Plaintiffs, who thus sue said
Defendants under such fictitious names. Each of the Defendants designated herein
as one of the DOES is legally responsible for the events and happenings herein
referred to and proximately caused injuries and damages to Plaintiffs thereby, as
herein alleged. Plaintiffs will seek leave of this Court to amend this Complaint to
show the DOES’ names and capacities once they have been ascertained.
                                        JURISDICTION
        6.      Plaintiffs refer to and hereby incorporate the allegations of Paragraphs
1 through 5 into this Paragraph as if fully set forth herein.
        7.      This Court has jurisdiction over the Defendants pursuant to 28 U.S.C.
§ 1331 because Plaintiff’s action arises under the Constitution and laws of the
United States.
                                              VENUE
        8.      Plaintiffs refer to and hereby incorporate the allegations of Paragraphs
1 through 7 into this Paragraph as if fully set forth herein.


1
 Hereinafter all references to the Oregon Revised Statutes will be preceded with the abbreviation “ORS.”
_____________________________________________________________________________________________
                                                     Complaint
                                                         2
      Case 6:20-cv-00661-MK       Document 1      Filed 04/21/20    Page 3 of 14




       9.     Venue is proper in the Court’s Eugene Division because the incidents
giving rise to this Complaint occurred in the County of Douglas and affect real
properties located in the County of Douglas.
                             GENERAL ALLEGATIONS
       10.    Plaintiffs refer to and hereby incorporate by reference the allegations
set forth in Paragraphs 1 through 9 into this Paragraph as if fully set forth herein.
       11.    CVC is a small church of roughly 20 congregants, give or take a few,
whose house of worship is located on 1.44 acres at 1421 Iverson Road (the
“Property”) in Umpqua, a small farming community in rural Douglas County.
       12.    CVC’s Property is in an area zoned for exclusive farm use (“EFU”).
Defendant COUNTY’s Land Use Development Ordinance (“LUDO”) permits both
churches and single-family residential dwellings that are not provided in
conjunction with farm use to exist on land zoned EFU. See Attached Exhibit “A”
[a copy of the LUDO provisions that are relevant to this case – specifically, see
LUDO § 3.4.075(5), (9)]. The LUDO also permits “accessory uses” of real
property – i.e., “uses that are incidental, appropriate, and subordinate to the main
use of a lot or building” – on lands zoned EFU. Id. [specifically, see § 1.090].
       13.    Both Oregon law and LUDO § 3.4.075(1) allow for primary or
accessory dwellings customarily provided in conjunction with farm use to be
established on land zoned EFU. See ORS § 215.283(1)(e) and Ex. “A.”
       14.    Oregon law likewise permits churches to exist on land zoned EFU.
See ORS § 215.283(1)(a). A parsonage is a church-owned residential dwelling
that a church customarily provides for its clergy in conjunction with the church’s
religious use of its real property.
       15.    CVC holds a sincere belief that in order to serve the community of
Umpqua effectively, its pastor must live full-time in the community he has been
_____________________________________________________________________________________________
                                           Complaint
                                              3
      Case 6:20-cv-00661-MK       Document 1      Filed 04/21/20    Page 4 of 14




called to serve. ROYSTON and his wife sold their home in Roseburg so they
could relocate to Umpqua for that reason.
       16.    Umpqua has little to no available housing. The nearest towns are
Sutherlin, which is approximately 10 miles away, and Roseburg, which is
approximately 17 miles away. If ROYSTON had no choice but to live in either
town, he would be far less accessible to the people of Umpqua who call on him for
prayer, counsel, encouragement, companionship, or even help with farm chores.
Worse than that, ROYSTON would feel as if he is disobeying God by living
outside of Umpqua, where he has been called to serve.
       17.    Furthermore, as the sole pastor of a small rural church, ROYSTON
must wear a variety of hats: Not only must he lead worship services and Bible
studies and provide spiritual counsel to his congregants, he is responsible for
caring for and maintaining CVC’s Property, including repairs to CVC’s house of
worship. His duties would essentially require him to be at the Property on a full-
time basis even if he did not live there.
       18.    To ensure that its pastor actually has a place to live in Umpqua, CVC,
acting through ROYSTON, applied to Defendant COUNTY’s Planning
Commission for a permit to convert one room in the house of worship on the
Property into a parsonage for its pastor and his wife. After notice and a hearing on
Plaintiff’s permit application, COUNTY approved CVC’s application in March
2019. See Attached Exhibit “B” [a copy of COUNTY’s decision approving
CVC’s application].
       19.    Unhappy with Defendant COUNTY’s decision, the owners of a
vineyard (the “Vineyard Owners”) whose real property neighbors CVC’s Property
appealed COUNTY’s decision to Defendant LUBA. Under Oregon law [see ORS
§ 197.825], LUBA has exclusive jurisdiction to review the land use decisions of
_____________________________________________________________________________________________
                                           Complaint
                                              4
      Case 6:20-cv-00661-MK       Document 1      Filed 04/21/20    Page 5 of 14




local governments within the state of Oregon, and COUNTY is accordingly
obligated to comply with LUBA’s orders.
       20.    The Vineyard Owners argued to Defendant LUBA that Oregon law
defines churches as “nonresidential place[s] of worship” and mandates that any
housing churches provide for their clergy be detached from the churches’ houses
of worship. See ORS § 215.441(1)(g). CVC argued in response that even if the
Vineyard Owners interpreted Oregon law correctly, pursuant to the U.S.
Constitution’s Supremacy Clause, the federal Religious Land Use and
Institutionalized Persons Act (“RLUIPA”) not only prevails over Oregon law
where the two conflict, but also requires local governments like Defendant
COUNTY to let churches use their own land for the free exercise of religion “to
the maximum extent permitted by the terms of” the Constitution and RLUIPA.
See 42 U.S.C. § 2000-cc(3)(g). In allowing CVC to convert one room into a
parsonage for ROYSTON and his wife, COUNTY complied with RLUIPA, and
CVC asked LUBA to do likewise.
       21.    Defendant LUBA sided with the Vineyard Owners in August 2019.
See Attached Exhibit “C” [a copy of LUBA’s order reversing Defendant
COUNTY’s decision]. CVC appealed LUBA’s order to the Oregon Court of
Appeals soon thereafter, as CVC had to in order to exhaust state administrative
remedies.
       22.    The Oregon Court of Appeals ultimately affirmed LUBA’s decision
in October 2019. See Attached Exhibit “D” [a copy of the Court of Appeals’
decision]. Plaintiff then petitioned the Oregon Supreme Court for review in
December 2019. The Oregon Supreme Court denied Plaintiff’s petition on April 9,
2020. See Attached Exhibit “E” [a copy of the Oregon Supreme Court’s
decision]. All state administrative remedies have thus been exhausted.
_____________________________________________________________________________________________
                                           Complaint
                                              5
      Case 6:20-cv-00661-MK       Document 1      Filed 04/21/20    Page 6 of 14




       23.    Because Defendant LUBA’s decision has rendered CVC unable to
proceed with the conversion of one room in its house of worship into a parsonage,
ROYSTON has had to purchase a motor home, which he and his wife have been
living in on CVC’s Property – in violation of Douglas County law, which only
permits them to so live for 90 days – for more than a year. This is the only way
ROYSTON can fulfill the church’s requirement that he live in the community of
Umpqua and thereby be readily accessible to Umpqua residents who need him.

                  FIRST CAUSE OF ACTION:
   VIOLATION OF RLUIPA’S “SUBSTANTIAL BURDEN” PROVISION
                     Against All Defendants

       24.    Plaintiffs refer to and hereby incorporate by reference the allegations
set forth in Paragraphs 1 through 23 into this Paragraph as if fully set forth herein.
       25.    RLUIPA prohibits state agencies from substantially burdening a
church’s free exercise of religion absent a compelling interest allowing for such a
burden. Even then, a state agency must narrowly tailor its decisions to avoid
burdening the church’s religious exercise any more than necessary.
       26.    In reversing Defendant COUNTY’s decision, Defendant LUBA
placed a substantial burden on the religious exercise of both CVC and ROYSTON
where none previously existed: COUNTY’s allowance of CVC to build a
parsonage did not burden CVC’s ability to build a parsonage for ROYSTON –
and, accordingly, ROYSTON’s ability to live in and serve the community of
Umpqua. LUBA’s reversal of COUNTY’s decision did, especially since Umpqua
has little to no available housing.
       27.    Forcing ROYSTON to commute to Umpqua from Sutherlin or
Roseburg is more than a minor inconvenience for both CVC and ROYSTON: For
CVC, it means having a pastor who is less accessible to – and, accordingly, less
_____________________________________________________________________________________________
                                           Complaint
                                              6
      Case 6:20-cv-00661-MK       Document 1      Filed 04/21/20    Page 7 of 14




able to connect with – the community he is called to serve. For ROYSTON, it
means being unable to fulfill his calling to live in and serve the people of Umpqua
and feeling disconnected from the community he is called to live in and serve.
       28.    No compelling government interest is served by enforcing ORS §
215.441(1)(g)’s requirement that parsonages be detached from houses of worship:
The closest thing to a compelling government interest asserted in this case was the
assertion of the Vineyard Owners – acting in the government’s stead – both before
Defendant COUNTY’s Planning Commission and LUBA, that farmland needs to
be preserved for farming. Never mind that neither CVC’s conversion of one room
in its house of worship into a parsonage for ROYSTON and his wife nor
ROYSTON’s ability to live in said parsonage impact the Vineyard Owners’
activities to conduct farming-related activities in any way: Both the U.S. Court of
Appeals for the Ninth Circuit’s decision in Guru Nanak Sikh Society v. Cnty. of
Sutter, 456 F.3d 978 (9th Cir. 2006), and Oregon’s own laws, which allow
churches, single-family dwellings, and accessory uses on land zoned for exclusive
farm use, make clear that there is no compelling interest in preserving farmland for
farm use. Furthermore, the compelling government interest in limiting
environmental impacts favors letting CVC convert a room in its house of worship
into a residence for its pastor, as converting one room in a building would have a
far less damaging environmental impact than building separate housing would.

                  SECOND CAUSE OF ACTION:
        VIOLATION OF RLUIPA’S “EQUAL TERMS” PROVISION
                      Against All Defendants

       29.    Plaintiffs refer to and hereby incorporate by reference the allegations
set forth in Paragraphs 1 through 28 into this Paragraph as if fully set forth herein.

_____________________________________________________________________________________________
                                           Complaint
                                              7
      Case 6:20-cv-00661-MK       Document 1      Filed 04/21/20    Page 8 of 14




       30.    Both Defendant LUBA’s decision and ORS § 215.441 itself violate
RLUIPA’s “equal terms provision,” as neither treats churches on equal terms with
similarly situated secular comparators. To wit:
              a. Farms and churches on lands zoned EFU are similarly situated in
                  that each can be both the homes and the workplaces of the people
                  who operate them. LUBA’s decision essentially asserts that while
                  farms can have dwellings on land zoned for exclusive farm use,
                  churches cannot – or, if churches do maintain dwellings on such
                  land, the dwellings must be separate from the houses of worship.
                  See Ex. “C.” Farms, by contrast, have no restrictions on whether
                  dwellings can be attached to barns or other farming facilities where
                  workers and others may gather.
              b. ORS § 197.685(2) provides, “When a need has been shown for
                  seasonal farmworker housing within the rural area of a county,
                  needed housing shall be permitted in a zone or zones with
                  sufficient buildable land to satisfy that need” (emphasis added).
                  Oregon law likewise recognizes that churches in rural communities
                  may find it reasonably necessary to provide housing for the
                  churches’ employees. See ORS 307.140. It is reasonably
                  necessary for churches in rural communities to provide housing for
                  their ministers when the communities lack alternative housing.
              c. ORS § 215.283(1)(n) allows wineries to exist on lands zoned EFU.
                  Wineries are similar to churches in that they frequently host large
                  gatherings, such as weddings, concerts, and picnics. See ORS §§
                  215.452(2)(b)(C) and 215.453(11). Wineries are also similar to
                  churches in that they frequently have support buildings, such as
_____________________________________________________________________________________________
                                           Complaint
                                              8
      Case 6:20-cv-00661-MK       Document 1      Filed 04/21/20    Page 9 of 14




                  offices and bunkhouses for the laborers they employ. See Oregon
                  Occupational Health & Safety Administration, Agricultural Labor
                  Housing (ALH) Interpretations: Questions and Answers 1, 2 (June
                  26, 2008, revised July 20, 2018). Unlike churches, wineries have
                  no restrictions on whether bunkhouses can be attached to facilities
                  where gatherings can take place on their property.
              d. ORS § 215.283(1)(s) permits “fire service facilities providing rural
                  fire protection services” in areas zoned EFU. Firefighters typically
                  live, at least part-time, in the facilities from which they serve their
                  communities, as CVC wants ROYSTON to do. Oregon law does
                  not require rural fire departments to maintain housing separate
                  from the facilities that house fire trucks or where firefighters
                  participate in training exercises.
                  Under ORS 215.441(1), by contrast, churches that house their
                  clergy must do so separately from their main facilities. While the
                  nature of ROYSTON’s work is nowhere near as dangerous as a
                  firefighter’s, an Umpqua resident’s need for help with a spiritual or
                  emotional crisis may be no less an emergency – hence, CVC’s
                  need for ROYSTON to be readily accessible to the community he
                  is called to serve. Oregon law’s treatment of churches – and
                  Defendant LUBA’s enforcement of it – is thus unequal, as it
                  singles out churches for distinctive treatment, and is therefore
                  impermissible under RLUIPA. 42 U.S.C. § 2000cc(b)(1).
              e. ORS § 215.283(2)(e) allows “community centers” owned by
                  nonprofit corporations and operated for residents of rural
                  communities to exist on lands zoned EFU. “Community centers”
_____________________________________________________________________________________________
                                           Complaint
                                              9
     Case 6:20-cv-00661-MK        Document 1     Filed 04/21/20    Page 10 of 14




                  include emergency and transitional shelters for veterans. Such
                  shelters typically need individuals to be on-site to tend to any
                  needs their overnight residents may have. Community centers are
                  not restricted as to whether the individuals operating them must
                  live in housing separate from the centers themselves.
              f. ORS § 215.283(2)(o) permits “[r]esidential homes as defined in
                  ORS § 197.660, in existing dwellings” to exist on lands zoned
                  EFU. Oregon law defines “residential homes” to include facilities
                  for in-patient drug and alcohol treatment. See ORS 197.660(2)
                  and 443.400(11)-12). Churches are places to which patients
                  seeking freedom from drug and/or alcohol addiction frequently
                  turn for help. Furthermore, individuals tasked with overseeing the
                  treatment of patients receiving drug and alcohol treatment at
                  residential homes frequently live on-site to monitor the patients,
                  assist them with mental and emotional breakdowns, ensure that
                  they do not experience relapses, etc. Residential homes, unlike
                  churches, are not required to house their employees in housing
                  separate from the buildings where patients receive treatment.
              g. ORS § 215.283(2)(aa) permits private elementary and secondary
                  schools to have “all buildings essential to the operation of a
                  school.” Such buildings may include dormitories or other sleeping
                  quarters, which are commonly found at boarding schools in rural
                  communities. Boarding schools, incidentally, are not restricted as
                  to whether their dormitories must be detached from classrooms,
                  auditoriums, gymnasiums, or other gathering areas.


_____________________________________________________________________________________________
                                           Complaint
                                              10
     Case 6:20-cv-00661-MK        Document 1     Filed 04/21/20    Page 11 of 14




       31.    Defendant LUBA’s reversal of Defendant COUNTY’s decision undid
COUNTY’s previous equal treatment of CVC.
                   REQUEST FOR DECLARATORY RELIEF
       32.    Plaintiffs refer to and hereby incorporate by reference the allegations
set forth in Paragraphs 1 through 31 into this Paragraph as if fully set forth herein.
       33.    As stated supra, Or. Rev. Stats. § 215.441(1) defines churches as
“nonresidential places of worship,” and subsection (g) of that statute prohibits
housing for clergy from being attached to houses of worship.
       34.    Both the “nonresidential” and “detached” provisions in ORS §
215.441(1) substantially burden the religious exercise of churches like CVC,
which are located in rural areas with limited or no available housing, and clergy
like ROYSTON, who have difficulty relocating to rural areas that have little to no
housing available.
       35.    No compelling government interest is served by either the
“nonresidential” or “detatched” provisions in ORS § 215.441(1). The mandate that
parsonages be detached from houses of worship is arbitrary. Furthermore, state
and local governments do have a compelling interest in limiting adverse impacts
on the environment. Letting churches convert rooms in their houses of worship
into parsonages for their clergy would allow for far less damage to the
environment than requiring them to build separate housing would.
       36.    The “nonresidential” and “detached” provisions do not treat churches
on equal terms with farms, firehouses, or other places that may serve as both
homes and workplaces for those who live there.
       37.    Based on the foregoing, the Court should declare that Defendant
LUBA’s application of ORS § 215.441(1) to Plaintiffs violates RLUIPA, and that


_____________________________________________________________________________________________
                                           Complaint
                                              11
     Case 6:20-cv-00661-MK        Document 1     Filed 04/21/20    Page 12 of 14




§ 215.441(1) must yield to RLUIPA pursuant to the U.S. Constitution’s
Supremacy Clause.
                      REQUEST FOR INJUNCTIVE RELIEF
       38.    Plaintiffs refer to and hereby incorporate by reference the allegations
set forth in Paragraphs 1 through 37 into this Paragraph as if fully set forth herein.
       39.    Because Defendant LUBA’s order overturned Defendant COUNTY’s
decision to allow CVC to convert one room in its house of worship into a
parsonage for ROYSTON and his wife and thereby violated RLUIPA, Plaintiffs
hereby request that the Court preliminarily and permanently enjoin all Defendants
from enforcing ORS § 215.441(1) against Plaintiffs and thus abridging Plaintiffs’
constitutionally protected freedom of religion. Such an injunction would let
Plaintiffs convert one room on CVC’s Property into a parsonage for ROYSTON so
ROYSTON can fulfill his calling to live in and serve the community of Umpqua.
                                PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
                          ON ALL CAUSES OF ACTION:
       1.     For declaratory and injunctive relief, as stated supra;
       2.     For attorney’s fees and costs associated with bringing and maintaining
this action in accordance with the law; and
       3.     For such other and further relief as the Court may deem proper.

Dated: April 21, 2020                      PACIFIC JUSTICE INSTITUTE

                                           __/s/ RAY D. HACKE________
                                           Ray D. Hacke
                                           Attorney for Plaintiffs
                                           COLES VALLEY CHURCH et al.

_____________________________________________________________________________________________
                                           Complaint
                                              12
     Case 6:20-cv-00661-MK        Document 1     Filed 04/21/20    Page 13 of 14




                                PROOF OF SERVICE
I am employed in the County of Marion, State of Oregon. I am over the age thof
eighteen and not a party to the within action; my business address is 1850 45
Ave., Suite 33, Salem, OR 97305.
On or about April 21, 2020, I served the following documents on the interested
parties by placing a true copy thereof enclosed in sealed envelope(s) addressed to
said parties:

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF FOR
VIOLATION OF RELIGIOUS LAND USE & INSTITUTIONALIZED
PERSONS ACT [42 U.S.C. § 2000cc et seq.]
                   PLEASE SEE ATTACHED SERVICE LIST
      BY MAIL: I am readily familiar with the firm's practice of collection and
processing of correspondence for mailing. Under that practice, it would be
deposited with the U.S. postal service on that same date with postage thereon fully
prepaid at Salem, Oregon in the ordinary course of business. I am aware that on
motion of the party served, service is presumed invalid if postal cancellation date
or postage meter date is more than one day after date of deposit for mailing in
affidavit.
  X BY PERSONAL SERVICE: I caused such envelope to be delivered by
hand to the office of the addressee(s).
      BY FACSIMILE TRANSMISSION: The facsimile machine I used
complied with California Rules of Court 2003(3) and no error was reported by the
machine. Pursuant to rule 2005(i), I caused the machine to print a record of the
transmission, a copy of which is attached to this proof of service.
      (State) I declare under penalty of perjury under the laws of the State of
California that the above is true and correct.
  X (Federal) I declare that I am employed in the office of a member of the bar
of this court at whose direction the service was made.
Executed on April 21, 2020, at Salem, Oregon.

                                                  /s/ RAY D. HACKE_______________
                                                      Ray D. Hacke




_____________________________________________________________________________________________
                                           Complaint
                                              13
     Case 6:20-cv-00661-MK        Document 1     Filed 04/21/20    Page 14 of 14




                                    SERVICE LIST

   • Michelle Gates Rudd
     Chairperson
     Land Use Board of Appeals
     775 Summer St. NE #330
     Salem, OR 97301
   • Paul Meyer
     Douglas County Counsel
     1036 SE Douglas Ave., Rm. 321
     Roseburg, OR 97470




_____________________________________________________________________________________________
                                           Complaint
                                              14
